Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156746(49)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                     SC: 156746
  v                                                                  COA: 331499
                                                                     Jackson CC: 15-004596-FC
  DAWN MARIE DIXON-BEY,
             Defendant-Appellee.
  _______________________________________/


          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before July 30, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 11, 2018

                                                                               Clerk